DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Charge Sharing Circuit and Method for Liquid Crystal Display Panel to Improve Display Effect.
Claim Objections
Claims 1-19 are objected to because of the following informalities:
As per claim 1, the limitation “n sets of sharing sub-circuits, wherein each set of sharing sub-circuits operates in response to a corresponding one of the different polarity driving modes of the pixel electrodes and comprises a plurality of control elements, each of the control elements is connected to two of the data lines, and n ≥ 1; and
a controller configured to drive the control elements;
wherein in a set of sharing sub-circuits, each of the data lines is connected to only one of the control elements; and

“n sets of sharing sub-circuits, wherein each of the n sets of sharing sub-circuits operates in response to a corresponding one of the different polarity driving modes of the pixel electrodes and comprises a plurality of control elements, each of the plurality of control elements is connected to two of the data lines, and wherein n ≥ 1; and
a controller configured to drive the plurality of control elements;
wherein in a set of the n sets of sharing sub-circuits, each of the data lines is connected to only one of the control elements; and
wherein within a same period of time, the controller drives only one set of the n sets of sharing sub-circuits to operate”.   
As per claim 2, the limitation “The charge sharing circuit for a display panel according to claim 1, wherein the charge sharing circuit comprises control lines, each of the control elements comprises n control switches, each of the control switches is connected to a different one of the control lines, and n ≥ 2” should be “The charge sharing circuit for the display panel according to claim 1, wherein the charge sharing circuit comprises control lines, each of the control elements comprises n control switches, each of the n control switches is connected to a different one of the control lines, and wherein n ≥ 2”.
As per claim 3, the limitation “The charge sharing circuit for a display panel according to claim 1, wherein the n sets of sharing sub-circuits comprise two sets of sharing sub-circuits, each set of sharing sub-circuits operates in response to a corresponding one of the different polarity driving modes of the pixel electrodes and 
the charge sharing circuit comprises two control lines, a first control line and a second control line, each of the control elements comprises two control switches, and each of the control switches is connected to the first control line and the second control line; and
in the two sets of sharing sub-circuits connected to the same data line, the control switches connected to the first control line have the same logic, and the control switches connected to the second control line have logics opposite to each other” should be 
“The charge sharing circuit for the display panel according to claim 1, wherein the n sets of sharing sub-circuits comprise two sets of sharing sub-circuits, each of the two sets of sharing sub-circuits operates in response to a corresponding one of the different polarity driving modes of the pixel electrodes and comprises a plurality of control elements, each of the plurality of control elements is connected to two of the data lines;
the charge sharing circuit comprises two control lines, a first control line and a second control line, each of the plurality of control elements comprises two control switches, and each of the two control switches is connected to the first control line and the second control line; and
in the two sets of sharing sub-circuits connected to a same data line, the two control switches connected to the first control line have a same turn on logic, and the two control switches connected to the second control line have turn on logics opposite to one another”.
As per claims 4, 6 and 16-17, the limitation “The charge sharing circuit for a display panel” should be “The charge sharing circuit for the display panel”.
As per claim 5, the limitation “The charge sharing circuit for a display panel according to claim 1, wherein the charge sharing circuit comprises control lines, each of the control elements comprises only one control switch, and the control switches connected to the same data line are connected to different ones of the control lines” should be “The charge sharing circuit for the display panel according to claim 1, wherein the charge sharing circuit comprises control lines, each of the plurality of control elements comprises only one control switch, and the only one control switch connected to a same data line is connected to one of the control lines”.
As per claim 7, the limitation “The charge sharing circuit for a display panel according to claim 1, wherein the charge sharing circuit comprises n control lines, each of the control elements of an nth set of sharing sub-circuits comprises n control switches, the control switches of each of the control elements are connected to a corresponding one of the control lines, and n ≥ 1” should be “The charge sharing circuit for the display panel according to claim 1, wherein the charge sharing circuit comprises n control lines, each of the plurality of control elements of an nth set of sharing sub-circuits comprises n control switches, the n control switches of each of the plurality of control elements are connected to a corresponding one of the n control lines, and wherein n ≥ 1”.
As per claim 8, the limitation “The charge sharing circuit for a display panel according to claim 1, wherein the n sets of sharing sub-circuits comprise 2 sets of 
the charge sharing circuit comprises two control lines, and a first set of sharing sub- circuits has a control switch that is connected to one of the two control lines; and
a second set of sharing sub-circuits has two control switches each connected to a different one of the control lines” should be 
“The charge sharing circuit for the display panel according to claim 1, wherein the n sets of sharing sub-circuits comprise two sets of sharing sub-circuits, each of the two sets of sharing sub-circuits operates in response to a corresponding one of the different polarity driving modes of the pixel electrodes and comprises a plurality of control elements, wherein each of the plurality of control elements is connected to two of the data lines;
the charge sharing circuit comprises two control lines, and a first set of the n sets of sharing sub-circuits has a control switch that is connected to one of the two control lines; and
a second set of the n sets of sharing sub-circuits has two control switches each connected to a different one of the two control lines”.
As per claim 9, the limitation “The charge sharing circuit for a display panel according to claim 1, wherein each of the control elements of a first set of sharing sub-circuits is connected to two adjacent ones of the data lines; and each of the control elements of a second set of sharing sub-circuits is connected to two of the data lines the display panel according to claim 1, wherein each of the plurality of control elements of a first set of the n sets of sharing sub-circuits is connected to two adjacent ones of the data lines; and each of the plurality of control elements of a second set of the n sets of sharing sub-circuits is connected to two of the data lines that are spaced apart from one another”.
As per claim 10, the limitation “The charge sharing circuit for a display panel according to claim 9, wherein the charge sharing circuit comprises two control lines, each of the control elements of the first set of sharing sub-circuits comprises two control switches which are controlled by the two control lines respectively, the two control switches of the first set of sharing sub-circuits have the same control logic, each of the control elements of the second set of sharing sub-circuits comprises two control switches which are controlled by the two control lines respectively, and the two control switches of the second set of sharing sub-circuits have control logics opposite to each other” should be “The charge sharing circuit for the display panel according to claim 9, wherein the charge sharing circuit comprises two control lines, each of the plurality of control elements of the first set of the n sets of sharing sub-circuits comprises two control switches which are controlled by the two control lines respectively, the two control switches of the first set of the n sets of sharing sub-circuits have a same turn on control logic, each of the plurality of control elements of the second set of the n sets of sharing sub-circuits comprises two control switches which are controlled by the two control lines respectively, and the two control switches of the second set of the n sets of sharing sub-circuits have turn on control logics opposite to one another”.
the display panel according to claim 10, wherein control lines may be connected to an additional controller, and control switches are controlled to be turned on or turned off through the additional controller in combination with a timing controller in the display panel”.
As per claim 12, the limitation “The charge sharing circuit for a display panel according to claim 1, wherein the charge sharing circuit comprises a timing controller and control lines, and the n sets of sharing sub-circuits comprise a first set of sharing sub-circuits and a second set of sharing sub-circuits; two of the data lines which are connected to the first set of sharing sub-circuits are adjacent to each other; two of the data lines which are connected to the second set of sharing sub-circuits are spaced apart from each other by one of the data lines;
within the same period of time, the data lines connected to the set of sharing sub-circuits in an operating state have polarities opposite to each other, two of the data lines whose polarities are to be reversed are switched on prior to an outputting operation of the data lines, a voltage of the pixel electrodes is neutralized to a reference voltage, and then the pixel electrodes are charged to a target voltage following the outputting operation of the data lines; the data limes connected to the set of sharing sub-circuits in a non-operating state have the same polarity;

the controller is integrated in the timing controller, the control lines are connected to the timing controller, and each of the control switches is connected to a corresponding one of the control lines” should be 
“The charge sharing circuit for the display panel according to claim 1, wherein the charge sharing circuit comprises a timing controller and control lines, and the n sets of sharing sub-circuits comprise a first set of sharing sub-circuits and a second set of sharing sub-circuits; two of the data lines which are connected to the first set of sharing sub-circuits are adjacent to each other; two of the data lines which are connected to the second set of sharing sub-circuits are spaced apart from each other by one of the data lines;
within a same period of time, the data lines connected to the n sets of sharing sub-circuits in an operating state have polarities opposite to each other, two of the data lines whose polarities are to be reversed are switched on prior to an outputting operation of the data lines, a voltage of the pixel electrodes is neutralized to a reference voltage, and then the pixel electrodes are charged to a target voltage following the outputting operation of the data lines; the data lines connected to the n sets of sharing sub-circuits in a non-operating state have a same polarity;
each of the plurality of control elements comprises two control switches, and two control switches of the first set of sharing sub-circuits have a same turn on two control switches of the second set of sharing sub-circuits have turn on control logics opposite to one another; and
the controller is integrated in the timing controller, the control lines are connected to the timing controller, and each of the two control switches are connected to a corresponding one of the control lines”.
Furthermore, all limitations in claim 12 need to be indented in order to properly outline the limitations in the claim.
As per claim 13, the limitation “the charge sharing circuit for a display panel according to claim 12, wherein each of the control switches is separately controlled to be turned on or turned off by separately connecting a different one of the control lines to the timing controller in the display panel” should be “the charge sharing circuit for the display panel according to claim 12, wherein each of the two control switches is separately controlled to be turned on or turned off by separately connecting a different one of the control lines to the timing controller in the display panel”.
As per claim 14, the limitation “The charge sharing circuit for a display panel according to claim 1, wherein two sets of sharing sub-circuits are connected to the same data line;
each set of sharing sub-circuits operates in response to a corresponding one of the different polarity driving modes of the pixel electrodes, when n= 2, and four adjacent data lines are taken as a whole, a first set of sharing sub- circuits comprises two control elements, the sharing sub-circuits are connected to two adjacent ones of the data limes, a first one of the control elements is connected between a first data line and a second 
the first set of sharing sub-circuits corresponds to a mode in which polarities of adjacent columns are reversed;
the second set of sharing sub-circuits also comprises two control elements, each of the control elements of the sharing sub-circuits is connected to two of the data lines that are spaced apart from each other, a first one of the control elements is connected between the first data line and the third data line, and a second one of the control elements is connected between the second data line and the fourth data line;
the second set of sharing sub-circuits corresponds to a mode in which polarities of two adjacent columns are reversed; and the controller controls each of the control elements to be connected through two control lines, and the two control lines are a first control line and a second control line: wherein each of the control elements of the first set of sharing sub-circuits comprises two MOS transistors which have the same logic and are respectively connected to the first control line and the second control line, and each of the control elements of the second set of sharing sub-circuits comprises a P-type MOS transistor connected to the first control line and an N-type MOS transistor connected to the second control line” should be 
“The charge sharing circuit for the display panel according to claim 1, wherein two of the n sets of sharing sub-circuits are connected to a same data line;
each of the two of the n sets of sharing sub-circuits operates in response to a corresponding one of the different polarity driving modes of the pixel electrodes, when n= 2, and four adjacent data lines are taken as a whole, a first set of the two of the n sets of sharing sub-circuits comprises two control elements, the two of the n sets of sharing sub-circuits are connected to two adjacent ones of the data lines, a first one of the two control elements is connected between a first data line and a second data line, and a second one of the two control elements is connected between a third data line and a fourth data line;
the first set of the two of the n sets of sharing sub-circuits corresponds to a mode in which polarities of adjacent columns are reversed;
the second set of the two of the n sets of sharing sub-circuits also comprises two control elements, each of the two control elements of the second set of the two of the n sets of sharing sub-circuits are connected to two of the data lines that are spaced apart from each other, a first one of the two control elements is connected between the first data line and the third data line, and a second one of the two control elements is connected between the second data line and the fourth data line;
the second set of the two of the n sets of sharing sub-circuits corresponds to a mode in which polarities of two adjacent columns are reversed; and the controller controls each of the two control elements to be connected through two control lines, and the two control lines are a first control line and a second control line; wherein each of the two control elements of the first set of the two of the n sets of sharing sub-circuits comprises two MOS transistors which have a same turn on logic and are respectively connected to the first control line and the second control line, and each of the two control elements of the second set of the two of the n sets of sharing sub-circuits comprises a P-type MOS transistor connected to the first control line and an N-type MOS transistor connected to the second control line”.

detecting a polarity driving mode of the pixel electrodes; and
selecting, according to the polarity driving mode, a sharing sub-circuit of two of the data lines which have polarities opposite to each other, and driving a control element of the sharing sub-circuit to be turned on before a next frame is outputted;
wherein the sharing sub-circuit comprises n sets of sharing sub-circuits, n ≥ 1, control elements of the sharing sub-circuits which correspond to each of the polarity driving modes are connected to two of the data lines which have polarities opposite to each other, each of the data lines is connected to only one of the control elements of each set of sharing sub-circuits, and within the same period of time, only one set of sharing sub-circuits operates” should be 
“and the charge sharing method comprises steps of:
detecting a polarity driving mode of the pixel electrodes; and
selecting, according to the polarity driving mode, a sharing sub-circuit of two of the data lines which have polarities opposite to each other, and driving a control element of the sharing sub-circuit to be turned on before a next frame is outputted;
wherein the sharing sub-circuit comprises n sets of sharing sub-circuits, wherein n ≥ 1, control elements of the n sets of sharing sub-circuits which correspond to each of the polarity driving modes are connected to two of the data lines which have polarities opposite to each other, each of the data lines is connected to only one of the control elements of each of the n sets of sharing sub-circuits, and within a same period of time, only one set of the n sets of sharing sub-circuits operates”.

a controller configured to drive the control elements: wherein in a set of sharing sub-circuits, each of the data lines is connected to only one of the control elements; and
wherein within the same period of time, the controller drives only one set of sharing sub-circuits to operate” should be 
“n sets of sharing sub-circuits, wherein each of the n sets of sharing sub-circuits operates in response to a corresponding one of the different polarity driving modes of the pixel electrodes and comprises a plurality of control elements, each of the plurality of control elements is connected to two of the data lines, and wherein n ≥ 1; and
a controller configured to drive the plurality of control elements; wherein in a set of the n sets of sharing sub-circuits, each of the data lines is connected to only one of the plurality of control elements; and
wherein within a same period of time, the controller drives only one set of the n sets of sharing sub-circuits to operate”.
As per claim 19, the limitation “wherein each of the control elements comprises two MOS transistors having the same control logic or two MOS transistors having different control logics” should be “wherein each of the plurality of control elements comprises two MOS transistors having a same turn on control logic or two MOS transistors having different turn on control logics”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 20150123961).
As per claim 1, Park discloses a charge sharing circuit for a display panel (Fig. 1, #300; [0038]; [0043]), wherein the display panel (#300) comprises data lines and pixel electrodes (#PX; [0038]-[0039]), the pixel electrodes (#PX) have different polarity driving modes ([0040]-[0043]), and the charge sharing circuit comprises:
n sets of sharing sub-circuits (#CS1, CS2), wherein each set of sharing sub-circuits (#CS1, CS2) operates in response to a corresponding one of the different polarity driving modes of the pixel electrodes (#PX) and comprises a plurality of control elements (i.e., switches CS1 and CS2), each of the control elements (i.e., switches CS1 and CS2) is connected to two of the data lines, and n ≥ 1 (where n is 2; [0043]-[0045]); and
a controller (#600) configured to drive the control elements (i.e., switches CS1 and CS2; [0043]-[0045]; [0051]);
wherein in a set of sharing sub-circuits, each of the data lines is connected to only one of the control elements (i.e., switch disconnecting a data line from a data voltage applying source; [0043]); and

As per claim 2, Park discloses the charge sharing circuit for a display panel according to claim 1, wherein the charge sharing circuit comprises control lines, each of the control elements (i.e., switches CS1 and CS2) comprises n control switches, each of the control switches is connected to a different one of the control lines, and n ≥ 2 ([0043]-[0045]; where control lines are inherently present).
As per claim 3, Park discloses the charge sharing circuit for a display panel according to claim 1, wherein the n sets of sharing sub-circuits (#CS1 and CS2) comprise two sets of sharing sub-circuits, each set of sharing sub-circuits operates in response to a corresponding one of the different polarity driving modes of the pixel electrodes and comprises a plurality of control elements, each of the control elements is connected to two of the data lines ([0043]-[0045]);
the charge sharing circuit comprises two control lines, a first control line and a second control line, each of the control elements comprises two control switches, and each of the control switches is connected to the first control line and the second control line ([0043]-[0045]); and
in the two sets of sharing sub-circuits connected to the same data line, the control switches connected to the first control line have the same logic, and the control switches connected to the second control line have logics opposite to each other ([0043]-[0045]).
As per claim 4, Park discloses the charge sharing circuit for a display panel according to clam 2, wherein the charge sharing circuit comprises a timing controller 
As per claim 5, Park discloses the charge sharing circuit for a display panel according to claim 1, wherein the charge sharing circuit comprises control lines, each of the control elements (i.e., switches CS1 and CS2) comprises only one control switch, and the control switches connected to the same data line are connected to different ones of the control lines ([0043]-[0045]).
As per claim 6, Park discloses the charge sharing circuit for a display panel according to claim 5, wherein the charge sharing circuit is arranged in a fanout region or integrated in a source driving chip (#500; [0043]).
As per claim 7, Park discloses the charge sharing circuit for a display panel according to claim 1, wherein the charge sharing circuit comprises n control lines, each of the control elements (i.e., switches CS1 and CS2) of an nth set of sharing sub-circuits (#CS1, CS2) comprises n control switches (i.e., n is 2), the control switches of each of the control elements are connected to a corresponding one of the control lines, and n ≥ 1 ([0043]-[0045]).
As per claim 8, Park discloses the charge sharing circuit for a display panel according to claim 1, wherein the n sets of sharing sub-circuits comprise 2 sets of sharing sub-circuits, each set of sharing sub-circuits operates in response to a corresponding one of the different polarity driving modes of the pixel electrodes and comprises a plurality of control elements, wherein each of the control elements is connected to two of the data lines ([0043]-[0045]);

a second set of sharing sub-circuits has two control switches each connected to a different one of the control lines ([0043]-[0045]).
As per claim 9, Park discloses the charge sharing circuit for a display panel according to claim 1, wherein (Fig. 1 discloses) each of the control elements (i.e., switches CS1) of a first set of sharing sub-circuits (#CS1) is connected to two adjacent ones of the data lines; and each of the control elements (i.e., switches CS2) of a second set of sharing sub-circuits (#CS2) is connected to two of the data lines that are spaced apart from each other.
As per claim 10, Park discloses the charge sharing circuit for a display panel according to claim 9, wherein the charge sharing circuit comprises two control lines, each of the control elements of the first set of sharing sub-circuits comprises two control switches which are controlled by the two control lines respectively ([0043]-[0045]), the two control switches of the first set of sharing sub-circuits have the same control logic, each of the control elements of the second set of sharing sub-circuits comprises two control switches which are controlled by the two control lines respectively, and the two control switches of the second set of sharing sub-circuits have control logics opposite to each other ([0043]-[0045]).
As per claim 11, Park discloses the charge sharing circuit for a display panel according to claim 10, wherein the control lines may be connected to an additional controller, and the control switches are controlled to be turned on or turned off through 
As per claim 15, Park discloses a charge sharing method for a display panel (Fig. 1, #300; [0008]; [0038]; [0043]), wherein the display panel (#300) comprises data lines and pixel electrodes (#PX; [0038]-[0039]), the pixel electrodes (#PX) have different polarity driving modes ([0040]-[0043]), and the charge sharing method comprises the steps of:
detecting a polarity driving mode of the pixel electrodes (#PX; [0043]-[0045]); and
selecting, according to the polarity driving mode, a sharing sub-circuit of two of the data lines which have polarities opposite to each other, and driving a control element of the sharing sub-circuit to be turned on before a next frame is outputted ([0043]-[0045]);
wherein the sharing sub-circuit comprises n sets of sharing sub-circuits (#CS1, CS2), n ≥ 1, control elements (i.e., switches CS1 and CS2) of the sharing sub-circuits (#CS1, CS2) which correspond to each of the polarity driving modes are connected to two of the data lines which have polarities opposite to each other ([0043]-[0045]), each of the data lines is connected to only one of the control elements (i.e., switch disconnecting a data line from a data voltage applying source) of each set of sharing sub-circuits ([0043]), and within the same period of time, only one set of sharing sub-circuits (#CS2) operates (Fig. 2; [0064]-[0065]).
As per claim 16, Park discloses the charge sharing method for a display panel according to claim 15, wherein the step of selecting a sharing sub-circuit comprises:

As per claim 17, Park discloses the charge sharing method for a display panel according to claim 15, wherein the detecting a polarity driving mode of the pixel electrodes comprises the steps of if the polarity driving mode is detected to be a made in which polarities of adjacent columns are reversed, selecting the sharing sub-circuit of the data lines of the adjacent columns, and driving the control element of the sharing sub-circuit to be turned on before a next frame is outputted ([0059]; [0062]-[0065]); and
if the polarity driving mode is detected to be a mode in which polarities of two adjacent columns are reversed, selecting the sharing sub-circuit of the data lines of corresponding columns spaced apart from each other, and driving the control element of the sharing sub-circuit to be turned on before the next frame is outputted ([0062]-[0065]).
As per claim 18, Park discloses a display panel (Fig. 1, #300), comprising data lines, pixel electrodes (#PX), a charge sharing circuit, a fanout region, and a source driving chip (#500), wherein the data lines are connected to the source driving chip (#500) via the fanout region, the pixel electrodes (#PX) have different polarity driving modes ([0038]-[0039]; [0043]), and the charge sharing circuit comprises:
n sets of sharing sub-circuits (#CS1, CS2), wherein each set of sharing sub-circuits (#CS1, CS2) operates in response to a corresponding one of the different polarity driving modes of the pixel electrodes (#PX) and comprises a plurality of control elements (i.e., switches CS1 and CS2), each of the control elements (i.e., switches CS1 
a controller (#600) configured to drive the control elements (i.e., switches CS1 and CS2; [0043]-[0045]; [0051]);
wherein in a set of sharing sub-circuits, each of the data lines is connected to only one of the control elements (i.e., switch disconnecting a data line from a data voltage applying source; [0043]); and
wherein within the same period of time, the controller drives only one set of sharing sub-circuits (#CS2) to operate (Fig. 2; [0064]-[0065]).
As per claim 19, Park discloses the display panel according to claim 18, wherein each of the control elements comprises two MOS transistors having the same control logic or two MOS transistors having different control logics ([0043]-[0045]).
As per claim 20, Park discloses the display panel according to claim 18, wherein two of the data lines whose polarities are to be reversed are switched on prior to an outputting operation of the data lines, a voltage of the pixel electrodes is neutralized to a reference voltage, and then the pixel electrodes are charged to a target voltage following the outputting operation of the data lines ([0043]-[0045]).
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a charge sharing circuit for a display panel wherein the display .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622